REPORTED

  IN THE COURT OF SPECIAL APPEALS

               OF MARYLAND


                    No. 1499


             September Term, 2014

        _________________________


        TIMOTHY BROOKS, ET AL.

                        v.

          ROGER JENKINS, ET UX.

        _________________________


       Berger,
       Nazarian,
       Eldridge, John C.*
              (Retired, Specially Assigned),

                             JJ.

        _________________________

            Opinion by Nazarian, J.

        _________________________

          Filed: December 16, 2014

* Judge Eldridge participated in the argument of
this case but did not participate in the decision.
       This case began as a seemingly simple arrest warrant, but went very wrong in the

execution. Frederick County Sheriff deputies Timothy Brooks and Nathan Rector (the

“Deputies”)1 went to the home of Roger and Sandra Jenkins, warrant in hand, to arrest their

son. Mr. Jenkins answered the door and sought to cooperate, among other ways by moving

the family dogs from the house to an outside kennel. The events that followed are a matter

of considerable dispute, but the undisputed result was that Deputy Brooks shot and

wounded their chocolate Labrador Retriever, Brandi. Then, when Mr. and Mrs. Jenkins

left the house to take Brandi to the vet, the Deputies entered the house—contrary, Mr.

Jenkins testified, to his express instructions—found the son hiding behind a door, and

arrested him.

       The Jenkinses filed a complaint in the Circuit Court for Frederick County seeking

damages, on a number of theories, for the wounding of the dog and the officers’ alleged

unlawful entry into their home. The counts in the complaint contain overlapping claims

alleging both constitutional and common-law causes of action. After a trial, both the

Jenkinses prevailed against both of the Deputies and the jury awarded damages totaling

$620,000 (reduced, after remittitur, to $607,500). The Deputies appeal.

       We conclude that the trial court properly permitted the Jenkinses’ constitutional tort

claims arising from the dog shooting to go to the jury and properly declined to apply Md.




1
  Because the State of Maryland was also a named party, we will refer collectively to all
three, as appropriate, as “the defendants,” although the State is not a party to this appeal.
Code (1974, 2013 Repl. Vol.), § 11-110 of the Courts & Judicial Proceedings Article

(“CJ”), which caps recovery for tortious injuries to pets, to reduce the total available

damages on those counts to $7,500. We find as well that the jury verdict on the shooting

claims was not excessive. But we reach a different result for the trespass counts. We hold

that the jury’s finding that the Deputies acted with neither gross negligence nor malice

entitled the Deputies to immunity on the Jenkinses’ constitutional trespass claim. We also

hold that the Jenkinses could not, as a matter of law, recover mental anguish damages, but

could recover only nominal damages for common law trespass, even though the jury found

on that count that the Deputies acted with gross negligence. We affirm in part, reverse in

part, and remand.

                                    I. BACKGROUND

       A.     Events at the Jenkins Home

       On January 9, 2010, the Deputies went to the Jenkinses’ home to serve a writ of

body attachment on their eighteen-year-old son, Jared, in connection with an incident that

took place while Jared was a minor. Deputy Brooks left his patrol car running, so the

camera inside it kept recording.2

       Mr. Jenkins woke up at about 7:00 a.m. to hear Deputy Brooks “banging” on the

door. When Deputy Brooks told him the purpose of his visit, Mr. Jenkins responded that




2
 The camera recorded most of the events that followed without any sound; the audio came
on after Brandi had been shot and was lying in Mrs. Jenkins’s lap.
                                            2
he didn’t know whether Jared had come home the night before, but that before they spoke

further, he would move the barking dogs from the house to an outdoor kennel. Mr. Jenkins

walked out the rear of the house, apparently expecting the dogs to walk with him out the

door, across the driveway, and to the garage. He headed to the back door with Brandi ahead

of him by about six to eight feet. He did not put her on a leash; he explained in response to

his counsel’s question at trial that it did not occur to him that Brandi might act aggressively

toward any officer:

              It certainly didn’t. If I . . . thought that . . . there was going to
              be any issues I would not have let my dog just . . . walk out the
              door as I did, and there was no concern of mine that my dog
              was going to be shot, for one, or there’s going to be [any]
              aggression.

When Mr. Jenkins saw Brandi turn the corner ahead of him, he called her to come. But as

he walked up the side of the house, he heard a gunshot, and as he continued up the

driveway, he realized that Deputy Brooks had shot Brandi. Mrs. Jenkins came out of the

house and sat with Brandi while her husband went inside, got towels to put on Brandi, and

called the vet.

       Not surprisingly, Deputy Brooks’s perspective differed greatly from Mr. Jenkins’s.3

He testified that he backed away from Brandi, but she continued coming at him. Although




3
 As it turns out, this was not Deputy Brooks’s first encounter with a dog. Several months
before, Deputy Brooks had used a taser on two dogs while he was on duty. He went to a
home for a witness interview and was confronted by at least two dogs, a “Rottweiler mix”
and a “very small Poodle.” It seems that the dogs were running around the front yard of
                                            3
Deputy Brooks agreed that the dog never got closer to him than three feet away, he testified

that he believed that she was on the attack:

              [T]he dog was . . . barking loudly and coming in . . . a pretty
              determined pace. It was the sound of this dog as well as the
              sound that he was making on the inside [of the house
              previously], and the aggressive and agitated nature when I had
              seen him on the inside so I took a couple steps back at that point
              to create distance in case that dog came around the corner, and
              . . . came after me.

In response, Deputy Brooks pulled his gun from the holster and fired it in the direction of

Brandi’s chest.

       About three-and-a-half minutes elapsed from the time Deputy Brooks knocked on

the front door until he shot Brandi. About eight minutes later, Mr. and Mrs. Jenkins left to

take Brandi to the vet. Mr. Jenkins testified that before they left, he instructed the Deputies

(in more colorful language) not to enter his house.

       Deputy Brooks, on the other hand, testified that he heard no such instruction. After

Mr. and Mrs. Jenkins left, the Deputies awaited the arrival of their supervisor, Corporal

Michael Easterday. As they waited, though, they decided that they should go inside

because they had not yet secured the area and they “potentially [had an] unaccounted [for]

wanted person right here.” Deputy Rector went in and announced himself, and they located

Jared behind a door. Corporal Easterday arrived, and a third deputy took Jared to patrol




the home and Deputy Brooks aimed his taser at the Rottweiler mix (apparently thinking it
was coming at him), but hit both that dog and the poodle.
                                            4
headquarters. Mr. and Mrs. Jenkins returned to the house during Brandi’s surgery, and,

according to Mr. Jenkins, “nothing seemed to be disturbed.” Mr. Jenkins offered detailed

testimony about picking up Brandi the next day, tending to her injuries, and the effect the

incident has had on his family.

       B.     Pleadings and trial (through defendants’ motions for judgment)

       The Jenkinses filed suit in a twelve-count complaint on October 25, 2010. The

following counts against Deputies Brooks and Rector survived pre-trial motions:

       Count 2: Trespass to Property (for entry into the home)

       Count 3: Trespass to Chattel (for shooting Brandi)

       Count 5: Violation of Md. Const. Art. 24 (for shooting Brandi)

       Count 6: Violation of Md. Const. Art. 24 (for illegal entry into the home)

       Count 7: Violation of Md. Const. Art. 26 (for illegal entry into the home)

       Count 8: Intentional Infliction of Emotional Distress (for shooting Brandi)

At trial, the Jenkinses called various members of the family to testify, along with Deputies

Brooks and Rector. The veterinarian who treated Brandi also testified.

       At the close of the Jenkinses’ case, the Deputies moved for judgment as a matter of

law. They argued that Count 6 improperly sought recovery for the Deputies’ trespass into

the Jenkins house under Article 24 of the Maryland Constitution, when the proper claim




                                             5
existed only under Article 26 (on which Count 7 was premised).4 They argued that Article

24 applied to an allegedly improper use-of-force claim (and analogized to the Fifth

Amendment to the United States Constitution), whereas Article 26 applied when an

unlawful search was at issue (analogizing to the Fourth Amendment). 5 According to

counsel, the “hallmark of liability under Article 26 is reasonableness[, w]hereas the

hallmark of liability under Article 24 is . . . arbitrary capricious conduct, shocks the

conscious [sic] conduct, um, abuse of governmental authority.” The Deputies argued as




4
    Article 24 of the Maryland Declaration of Rights provides:

                [t]hat no man ought to be taken or imprisoned or disseized of
                his freehold, liberties or privileges, or outlawed, or exiled, or,
                in any manner, destroyed, or deprived of his life, liberty or
                property, but by the judgment of his peers, or by the Law of the
                land.

Article 26 provides:

                [t]hat all warrants, without oath or affirmation, to search
                suspected places, or to seize any person or property, are
                grievous and oppressive; and all general warrants to search
                suspected places, or to apprehend suspected persons, without
                naming or describing the place, or the person in special, are
                illegal, and ought not to be granted.
5
  The transcript leaves some question as to how the Deputies viewed the relationship
between the federal and Maryland constitutional claims: “The two provisions, that is State
and Federal, are not exactly the same, the Court of Appeals has made that clear, but the
Court of Appeals has not indicated that in any way material to this case, they’re not the
same.”

                                                6
well that the Jenkinses had failed to establish facts that would have permitted the jury to

find that Deputy Brooks acted with gross negligence when he shot Brandi.

       The court denied the motion as to both the trespass claims and to the claims arising

from the shooting.6 The court likewise denied the State’s motion for judgment with respect

to the negligence claims. The defense did not present any witnesses. The jury deliberated

for about four hours, then returned with a verdict that made the following findings and

awards (which we have paraphrased from the long verdict form—the emphases are ours):

       DEPUTY BROOKS

              Liability

           Deputy Brooks “violated [the Jenkinses’] State constitutional rights” by
            shooting Brandi, and acted with gross negligence but without actual
            malice. (Questions 1-3; Count 5)
           Deputy Brooks “committed a trespass to chattels by shooting” Brandi, and
            acted with gross negligence but without actual malice. (Questions 10-12;
            Count 3)
           Deputy Brooks “violated [the Jenkinses’] State constitutional rights” by
            entering the home, but acted without gross negligence or actual malice.
            (Questions 4-6; Counts 6 & 7)
           Deputy Brooks trespassed onto the Jenkinses’ property “by entry into the
            home,” and acted with gross negligence but without actual malice.
            (Questions 7-9; Count 2)

            Damages
           For the shooting
                   - to Roger Jenkins:
                          $10,000 economic damages
                          $100,000 non-economic damages


6
 The court granted the motion as to Count 8, for intentional infliction of emotional distress.
The State also moved for judgment on the Jenkinses’ negligence claim against it, and the
court denied it.
                                             7
                     - to Sandra Jenkins:
                            $10,000 economic damages
                            $100,000 non-economic damages

           For entry into the home
                   - to Roger Jenkins:
                          $100,000
                   - to Sandra Jenkins:
                          $100,000

       DEPUTY RECTOR

              Liability

           Deputy Rector “violated [the Jenkinses’] State constitutional rights” by
            entering the home, but acted without gross negligence or actual malice.
            (Questions 18-20; Counts 6 & 7)
           Deputy Rector trespassed onto the Jenkinses’ property “by entry into the
            home,” and acted with gross negligence but without actual malice.
            (Questions 21-23; Count 2)

            Damages
           For entry into the home
                   - to Roger Jenkins:
                          $100,000 non-economic damages
                   - to Sandra Jenkins:
                          $100,000 non-economic damages

              C.     Post-verdict

       The Deputies moved for judgment notwithstanding the verdict or, alternatively for

a new trial or remittitur, and argued six specific grounds: (1) the evidence was insufficient

to support the jury’s finding that Deputy Brooks acted with gross negligence in shooting

Brandi; (2) the evidence was insufficient to support the jury’s finding that the Deputies

acted with gross negligence in entering the home, and therefore they were entitled to

statutory immunity; (3) there was no basis on which to award non-economic damages for
                                             8
the shooting; (4) the $20,000 award for economic damages arising from the shooting

exceeded the statutory cap for damages arising from injuries to pets; (5) the total award of

$400,000 erroneously permitted “separate damages . . . against separate Defendants for a

single event”; and (6) “all damages awarded were excessive.” They also claimed broadly

that “deficiencies in the jury instructions and the verdict sheet . . . in the absence of j.n.o.v.

or remittitur, can only be cured by a new trial.”

       After a hearing, the court denied the requested relief except that the court applied

CJ § 11-110 and reduced the economic damages relating to Brandi’s injuries from $20,000

to $7,500. The court then entered an Order of Final Judgment that included judgment

against Deputy Brooks in favor of Sandra Jenkins for $203,750; against Deputy Brooks in

favor of Roger Jenkins for $203,750; against Deputy Rector in favor of Sandra Jenkins for

$100,000; and against Deputy Rector in favor of Roger Jenkins for $100,000. The Deputies

filed a timely notice of appeal.

                                      II. DISCUSSION

       This case requires us to chart the often-fuzzy boundary between the Deputies’

undeniable right to stay safe as they discharge their duties, on the one hand, and the

Jenkinses’ constitutional rights to be free in their home from excessive force and intrusion,

on the other. That boundary is blurred even more than usual in this case by the fact that




                                                9
the shooting victim was the family dog rather than a human member of the Jenkins family,7

a fact far less important to our analysis than the Deputies and amici8 contend. Instead, as

framed by the claims pled and tried, our analysis of the multiple counts, multiple damages

awards, and multiple issues on appeal 9 revolves fundamentally around Mr. and Mrs.




7
  We note, though, at least two high-profile, police-involved injuries to dogs in the past
year. See Justin George, Officer charged with killing dog set out to ‘gut’ it, witnesses said,
The Baltimore Sun (June 19, 2014), http://articles.baltimoresun.com/2014-06-19/news/
bs-md-ci-police-dog-killing-20140618_1_animal-cruelty-dog-officers-baltimore-police-
officer-shot (recounting witnesses’ accounts that a police officer viciously slit the throat of
a Sharpei that had been contained and posed no threat to the officer); Colin Campbell &
Tim Swift, Arundel Police Officer Kills Family’s Dog During Search, The Baltimore Sun
(February 3, 2014), http://articles.baltimoresun.com/2014-02-02/news/bs-md-officer-kills-
dog-20140202_1_ police-officer-community-dog-park-keith-elgin (where the police
officer canvassing a neighborhood in search of witnesses stood accused of shooting a
family’s dog, claiming he was “confronted” by the Chesapeake Bay Retriever in the
family’s front yard); Radley Balko, Maryland Cop Kills Dog, The Washington Post
(February 3, 2014), http:// www.washingtonpost.com/news/opinions/wp/2014/02/03/
maryland-cop-kills-dog (noting the same incident and the increase of such incidents in
Maryland and nationwide in recent years).
8
 We have received and reviewed three briefs amici curiae in this case. See Maryland Rule
8-511. First, a group of pet and veterinary organizations (to which we refer as the “MVMA
amici”) filed a brief in support of Deputies Brooks and Rector or, more precisely,
contending that we should reverse or reduce the damages award relating to the dog
shooting. This group includes the Maryland Veterinary Medical Association; the American
Kennel Club; the Cat Fanciers’ Association; the Animal Health Institute; the American
Veterinary Medical Association; the National Animal Interest Alliance; the American Pet
Products Association; the American Animal Hospital Association; and the Pet Industry
Joint Advisory Council. Second, the Animal Legal Defense Fund (“ALDF”) and Maryland
Animal Law Center (“MALC”) filed briefs amici curiae in support of the Jenkinses or,
more precisely, a decision to affirm the damages award. We address their arguments in our
discussion of Md. Code (1974, 2013 Repl. Vol.), § 11-110 of the Courts & Judicial
Proceedings Article (“CJ”).
9
    The Deputies present the following questions for our review:
                                             10
Jenkinses’ rights and the injuries they suffered (or, with regard to the trespass claims, didn’t

suffer) and the Deputies’ mental states at the time they acted. Brandi is not irrelevant, of

course, but her injuries comprise a comparatively small portion of the overall award, and




              I.      Whether the evidence was sufficient to submit the issue
                      of gross negligence as to the wounding of the dog to the
                      jury?

              II.     Whether the trial court erred by permitting a damages
                      award in excess of the statutory cap on compensatory
                      damages for tortious injury to a pet?

              III.    Whether the trial court erred by permitting mental
                      anguish damages arising from harm to personal
                      property in the absence of fraud, malice or like motives?

              IV.     Whether the trial court erred by denying [the Deputies]
                      the immunity from liability they enjoy under the MTCA
                      where the jury found the alleged constitutional violation
                      for entry into the residence was performed without
                      malice and without gross negligence?

              V.      Whether the trial court erred by permitting an
                      irreconcilably inconsistent verdict to stand?

              VI.     Whether the trial court erred by permitting [Mr. and
                      Mrs. Jenkins] each . . . to recover twice for the
                      indivisible harm of entry into the home?

              VII.    Whether the trial court erred by denying [the Deputies]
                      motion for remittitur on the award of damages?

              VIII. Whether the trial court erred by conflating claims under
                    Article 24 and Article 26 of the Maryland Declaration
                    of Rights?
                                            11
we hold that the Maryland pet tort statute plays a correspondingly small role in the ultimate

damages calculus.

       A.     The Trial Court Properly Permitted The Jury To Consider
              Whether Deputy Brooks Was Grossly Negligent When He Shot
              Brandi.

       Deputy Brooks argues first that the trial court improperly denied his motion for

judgment with respect to the Jenkinses’ claim that he violated their constitutional rights

(under Count 3) and committed a trespass to chattel (Count 5) when he shot Brandi. We

examine “whether the evidence was legally sufficient to permit the judge, as a matter of

law, to submit the case to the jury.” Starke v. Starke, 134 Md. App. 663, 677 (2000). That

is, we ask: “[i]s there some evidence in the case, including all inferences that may

permissibly be drawn therefrom, that, if believed and if given maximum weight, could

logically establish all of the elements necessary to prove” the elements of the claim? Id. at

678-79. We view the evidence in the light most favorable to the prevailing party (here, the

Jenkinses), and “the quantum of legally sufficient evidence needed to create a jury question

is slight.” Univ. of Md. Med. Sys. Corp. v. Gholston, 203 Md. App. 321, 329, cert. denied,

427 Md. 65 (2012) (citation omitted); see also Espina v. Prince George’s Cnty., 215 Md.

App. 611, 655-56 (2013) (finding sufficient evidence to support a jury verdict of actual

malice to preclude officer from invoking statutory immunity, where evidence showed that

police officer attacked victim unprovoked, shooting and killing him when he was “unable

to resist or fight back”), cert. granted, 438 Md. 142 (May 16, 2014).



                                             12
       Deputy Brooks argues that the evidence did not support a finding of gross

negligence, and without that finding he was acting within the scope of his employment

“throughout the event” and, therefore, entitled to statutory immunity under the Maryland

Tort Claims Act (the “MTCA”). See generally Md. Code (1984, 2009 Repl. Vol.), § 12-

104(b) of the State Government Article (“SG”); see also CJ § 5-522(a) (establishing

between the two sections the State’s immunity from suit for a state employee who has acted

within the scope of employment but without gross negligence or actual malice). He points

us to Boyer v. State, 323 Md. 558 (1991), in which the Court of Appeals found insufficient

evidence of gross negligence where two individuals died after a police officer pursued a

drunk driver who ultimately killed two people. Id. at 563. As he sees the facts, an

“aggressive” dog ran toward him and he had “seven to eight seconds” to decided what to

do about it; he claims that his decision to shoot Brandi was so far below the standard in

Boyer that as a matter of law, no rational jury could have found him grossly negligent. He

appears to adopt a result-oriented approach, suggesting that because statutory immunity

has precluded claims in cases involving more serious injuries (or death), he should likewise

be protected here.

       The Jenkinses see it differently. They identify numerous disputed factual issues

about how Brandi approached Deputy Brooks and the surrounding environment, and they

argue that the facts were sufficient for a jury to find him grossly negligent for opting to

pull the trigger rather than adopting a less extreme course of action. As they see it, the



                                            13
evidence supported their version of events—from the testimony of the officers to the

videotape of the confrontation—and justified submitting the case to the jury.

       The MTCA did away with the principle of sovereign immunity in certain

circumstances, Tollenger v. State, 199 Md. App. 586, 595 (2011), such that the State

assumes liability for “intentional torts and constitutional torts as long as they were

committed within the scope of state employment and without malice or gross negligence.”

Lee v. Cline, 384 Md. 245, 256 (2004). If the employee is found, however, to have acted

with malice or gross negligence, even though in the course of his employment, the State

does not assume liability for his conduct.

       It might seem that gross negligence, the less egregious of the two standards, would

be easier to describe, but over time courts have struggled to articulate a consistent

definition. The best overarching statement of the principle comes from Barbre v. Pope,

402 Md. 157, 187 (2007), in which the Court of Appeals adopted language from a non-

MTCA setting to define gross negligence in the context of the MTCA:

              [G]ross negligence is “an intentional failure to perform a
              manifest duty in reckless disregard of the consequences as
              affecting the life or property of another, and also implies a
              thoughtless disregard of the consequences without the exertion
              of any effort to avoid them. Stated conversely, a wrongdoer is
              guilty of gross negligence or acts wantonly and willfully only
              when he inflicts injury intentionally or is so utterly indifferent
              to the rights of others that he acts as if such rights did not
              exist.”

Id. at 187 (emphasis added) (quoting Liscombe v. Potomac Edison Co., 303 Md. 619, 635

(1985)). The challenge, though, lies in translating this principle to different factual

                                             14
settings—and, for our purposes, in establishing a benchmark against which we can review

the trial court’s decision to send the question to the jury in the first place.    We start by

looking to the universe of cases that have found no gross negligence as a matter of law,

and then compare them with those where a jury properly considered the question.

       Boyer sits squarely in the “no-gross-negligence” camp. There, the Court of Appeals

held that the plaintiff failed to allege facts supporting gross negligence in the context of the

MTCA where the defendant, a state trooper, pursued a suspect at a high rate of speed

through a congested area, and the suspect—whom the trooper believed to be intoxicated at

the time—crashed into the back of another vehicle and killed two passengers. Id. at 578-

79; see also Khawaja v. Mayor & City Council, City of Rockville, 89 Md. App. 314, 318-

20 (1991) (holding that police sergeant’s conduct “in deliberately not sounding the siren,

while intentionally speeding through a red light with the [plaintiff’s] automobile in view,”

did not constitute gross negligence for purposes of immunity under local government tort

claims act, because the plaintiff had to demonstrate a “reckless disregard for human life,”

and not just reckless driving); Tatum v. Gigliotti, 80 Md. App. 559, 569 (1989) (holding in

context of Good Samaritan statute that emergency medical technician’s failure to properly

treat asthma patient did not constitute gross negligence, where even plaintiff’s expert did

not testify that defendant’s actions constituted “reckless disregard for human life”).

       In the opposite camp are cases involving not just gross negligence, but also

malicious conduct. Barbre is a good example: the Court of Appeals held that the plaintiff

sufficiently alleged malice and gross negligence where the officer allegedly ordered him

                                              15
to raise his hands and, despite his compliance and being unarmed, “approached with his

gun drawn and shot him in the neck.” 402 Md. at 190. So too Sawyer v. Humphries, 322

Md. 247, 261 (1991), in which the plaintiff alleged that the officer, “unprovoked and

without cause,” threw rocks at his car, wrestled him to the ground, hit him and threatened

to kill him. In both instances, the officers’ conduct really could not reasonably be viewed

simply as “reckless” (i.e., merely grossly negligent, as opposed to malicious), because it

included an element so intentional—shooting, throwing, wrestling, threatening—as to

leave little doubt about malice.

       Gross negligence without malice lies somewhere in between.            As the Court

explained in Barbre, gross negligence is “‘more akin to reckless conduct,’” 402 Md. at 187

(quoting Taylor v. Harford Cnty. Dep’t of Soc. Servs., 384 Md. 213, 229 (2004)), but in the

absence of malice, gross negligence is often “more troublesome” to define because of the

“fine line . . . between allegations of negligence and gross negligence,” id. at 187,

incorporating a subtle element almost of intentional indifference. But it is not good enough

simply to parrot the word “gross”: a plaintiff “must point to specific evidence that raises

an inference that the defendant’s actions were improperly motivated.” Chinwuba v. Larsen,

142 Md. App. 327, 382 (2002) (internal citations omitted), rev’d in part on other grounds,

377 Md. 92 (2003); Boyer, 323 Md. at 579-80 (requiring that the plaintiff plead facts to

show a “wanton and reckless disregard for others” on the part of the defendant).

       We recently reversed a trial court’s decision to enter judgment in favor of a police

officer who pursued a suspect onto an exit ramp, and made contact with his motorcycle,

                                            16
which threw the suspect off the cycle and killed him. See Holloway-Johnson v. Beall, ---

Md. App. ---, Sept. Term 2012, No. 2338 (filed November 25, 2014), slip op. at 5, 24. And

we reaffirmed in that case that the gross negligence inquiry is inherently fact-bound:

“because of the ‘troublesome’ factual problem of trying to differentiate between simple

and gross negligence, the issue is usually one for the jury, not the court.” Id., slip op. at

23.

         Viewed against this backdrop, the trial court in this case properly denied the motion

for judgment so long as the Jenkinses introduced evidence sufficient to permit the jury to

infer that Deputy Brooks acted either with the intent to inflict injury or with “utter

indifference” to the rights of others, and we have no trouble finding that standard met here.

The jury had in front of it testimony and videotaped evidence from which it readily could

infer that he acted indifferently to the Jenkinses’ rights in concluding that Brandi posed a

threat and that he acted intentionally when he fired his gun at her as he did:

       Not only was there no evidence that Brandy was vicious or threatening, but counsel
        for Deputy Brooks conceded in opening statement that “there’s not going to be any
        evidence [in] this case that . . . Brandi was a vicious animal in any way. The evidence
        is going to be that Deputy Brooks didn’t know;”

       The videotape showed Brandi wagging her tail as she approached the Deputy, and
        that she did not approach him at an inordinate speed or in a crouched position; and

       Rather than using some lesser form of force or deterrent, the videotape showed
        Deputy Brooks aiming his gun directly at Brandi’s chest, and his bullet created a
        “small wound . . . behind her shoulder, and a large . . . gaping wound . . . in front of
        her leg, . . . in her chest area . . . where the tissues were . . . destroyed.”

         The jury was not, of course, required to find gross negligence from these facts. But

the evidence sufficed to support the jury’s finding that the Deputy overreacted to the
                                          17
potential threat, responded with excessive force, and acted with reckless indifference, and

the court was correct to allow the jury to make that decision.

         Deputy Brooks cites cases in which courts did find the pleading or evidentiary

threshold not met, but none of them compels a reversal here. For example, he claims that

the facts in Khawaja, in which we held that the driver’s deliberate decision not to sound a

siren while speeding through a red light did not amount to gross negligence, were “far more

egregious than what occurred here.” But importantly, the trial court there dismissed the

complaint because gross negligence was not pled with specificity, 89 Md. App. at 318, a

failure the Deputy has not alleged here. Wells v. State, 100 Md. App. 693 (1994), does not

help either—there, the complaint alleged negligent supervision on the part of Department

of Social Services supervisors for failing to prevent the beating death of a child at another’s

hands:

               These allegations, taken in a light most favorable to appellants,
               suggest      individual    negligence      and      bureaucratic
               mismanagement and incompetence; they suggest a critically
               important governmental unit not properly doing its job because
               of underfunding, understaffing, lack of effective leadership and
               supervision, lack of training, and lack of clear procedures and
               protocols. They do not indicate, however, malice, evil
               intention, or wanton, willful, or reckless disregard for human
               life or the rights of others. In short, they do not allege gross
               negligence on the part of any of the defendants.

Id. at 705-06 (emphasis added). The same holds for Tatum, where the plaintiff failed to

show that the paramedic acted with disregard of the decedent’s condition as they travelled

to the hospital (and indeed the paramedic’s own uncontradicted testimony showed that he


                                              18
attempted on numerous occasions during the ambulance ride to assist the decedent with

medical care). 80 Md. App. at 569. The evidence here—and perhaps most prominently,

the video evidence—created genuine issues of disputed material fact for the jury to resolve

on the critical element of Deputy Brooks’s mental state as he made the decision to use

deadly force on the family dog.

       More recently, in Newell, the Court of Appeals explained that it is “for the trier of

fact” to determine whether a defendant acted with gross negligence or malice that removes

him from the protections of the MTCA. 407 Md. at 636 (emphasis added). Although there

the decision affected not the physical well-being but the employment status of the

plaintiffs, the court found that a trier of fact could infer that the defendant terminated the

plaintiffs’ employment with “a conscious disregard for their rights as employees.” Id. at

639. Although the Court conceded that the defendant’s decision may have been grounded

in a “legal mistake,” it was for a trier of fact to adopt that position or the plaintiffs’. Id.;

see also Holloway-Johnson, slip op. at 24 (“Demarcating the illusive line between simple

negligence and gross negligence is frequently far more a matter of persuasion, as a matter

of fact, than of production, as a matter of law.”) The same was true here: it is not up to us,

but rather to a jury to determine which version of events they believe. The plaintiffs here

presented sufficient evidence on which a jury could conclude that Deputy Brooks acted

with a conscious disregard of the Jenkinses’ rights when he fired his gun at Brandi, and the

court did not err in submitting the issue to the jury to decide.



                                              19
       B.     The Trial Court Properly Capped Only The Damages For
              Brandi’s Treatment.

       Deputy Brooks next argues that the trial court should have capped all recoverable

damages from the dog shooting by applying CJ § 11-110, not just the economic award

(which it did reduce from $20,000—$10,000 each to Mr. Jenkins and Mrs. Jenkins—to a

total of $7,500), but also the non-economic mental anguish damages awards of $200,000

to the couple ($100,000 to each).10 We address the statute first and the mental anguish

damages second, but really the issues are two sides of the same coin. The nature of the

Jenkinses’ claim served first to remove all but the vet bills from the statute’s reach, and

then to expose the Deputies to the Jenkinses’ actual damages.

              1.     CJ § 11-110 and the limitation on damages

       Section 11-110 caps compensatory damages for the death or injury of a pet to a total

of $7,500 in lost economic (not emotional) value and veterinary bills:

              (a)(1) In this section the following words have the meanings
              indicated.

              (2) “Compensatory damages” means:

              (i) In the case of the death of a pet, the fair market value of the
              pet before death and the reasonable and necessary cost of
              veterinary care; and

              (ii) In the case of an injury to a pet, the reasonable and
              necessary cost of veterinary care.




10
   Deputy Brooks argues specifically that the entire award of $220,000 should be reduced
to $7,500 total as constituting “all damages arising from the shooting [of] the dog.”
                                             20
              (3)(i) “Pet” means a domesticated animal.
              (ii) “Pet” does not include livestock.

              (b)(1) A person who tortiously causes an injury to or death of
              a pet while acting individually or through an animal under the
              person’s direction or control is liable to the owner of the pet
              for compensatory damages.

              (2) The damages awarded under paragraph (1) of this
              subsection may not exceed $7,500.

Id.

       The question here, and one not previously addressed in a reported appellate

decision, is how far this cap reaches. According to Deputy Brooks, the plain meaning of

the statute limits all “compensatory damages arising from tortious injury,” and thus limits

the Jenkinses only to the capped compensatory damages even in the context of these

constitutional tort claims. Notwithstanding Maryland Rule 1-104, he cites two unreported

decisions from this Court, Ferrell v. Benson, No. 1740, Sept. Term 1997 (Md. App. April

16, 1999), and Hurd v. Haberkorn, No. 980, Sept. Term 2010 (Md. App. January 24, 2012),

distinguishing Hurd and arguing that Ferrell properly read the statute’s use of the phrase

“tortious injury” to “include actions for both intentional and non-intentional torts.” He also

cites a reported case from the United States District Court for the District of Maryland,

Stanley v. Central Garden & Pet Corp., 891 F. Supp. 2d 757 (D. Md. 2012), that held that

CJ § 11-110 limited a pet owner’s recovery for damages to her dog when he was injured

after chewing on a product Stanley had manufactured. Id. at 768. The MVMA amici offer

support by pointing us to numerous other states’ laws that, in their view, demonstrate a


                                             21
nationwide trend to limit damages for injuries to pets. They also argue that “mainstream

American jurisprudence” compels us to reject what they call “emotion-based damages” in

cases involving injury to pets.

       In response, the Jenkinses argue that the trial court correctly applied CJ § 11-110 to

reduce that part of the award ($20,000) that the jury determined would address the

economic losses they incurred in treating Brandi’s injuries. They also claim that as a matter

of statutory interpretation, CJ § 11-110 does not cap “damages ordinarily available under

the law that are not expressly mentioned or included in the statute.” They argue at length

that the (unreported) Hurd case correctly read the statute to apply only to compensatory

damages.11 The ALDF, which sides with the Jenkinses, offers what it calls “the broader

social and legal context supporting an award of non-economic damages in this case” and

argues that we should recognize a plaintiff’s right to recover noneconomic damages in any

case where tortious injury has befallen an animal companion. The MALC offers a similar

perspective.




11
   The Jenkinses argue as well that Deputy Brooks waived this argument when his counsel
stated at trial that he was not relying on CJ § 11-110 to limit damages, but we can dispense
with this argument quickly. Although counsel for Deputy Brooks did say in the cited
passage that he was not relying on the statute with respect to a particular jury instruction,
that comment was not an overt concession that the cap did not limit any damages in the
case—particularly in light of the fact that the issue had been fully briefed prior to trial.

                                             22
       We review de novo the trial court’s decision on this question of statutory

interpretation.12 Reier v. State Dep’t. of Assessments & Taxation, 397 Md. 2, 26 (2007);

Sail Zambezi, Ltd. v. Maryland State Highway Admin., 217 Md. App. 138, 150 (2014). Our

“‘primary goal is always to discern the legislative purpose, the ends to be accomplished, or

the evils to be remedied by a particular provision.’” Miller v. Mathias, 428 Md. 419, 450

(2012) (quoting Ray v. State, 410 Md. 384, 404 (2009) (internal citations omitted)). The

logical starting point, of course, is the “normal, plain meaning of the language of the statute,

reading the statute [or rule] as a whole to ensure that ‘no word, clause, sentence or phrase

is rendered surplusage, superfluous, meaningless or nugatory.’” Id. at 450–51 (quoting

Ray, 410 Md. at 404 (internal citations omitted)). If the statutory language is “clear and

unambiguous,” we look no further. In re Sean M., 430 Md. 695, 703 (2013). On the other

hand, when the language of a statute presents an ambiguity and is subject to more than one

interpretation, we dig deeper. Lipitz v. Hurwitz, 435 Md. 273, 283-84 (2013). We consider

“the purpose and objective of the legislature’s enactment,” and must be careful to “avoid

statutory constructions that are ‘illogical, unreasonable, or inconsistent with common




12
   Although the court in Hurd made reference to CJ § 11-110 and its legislative history, we
do not address that opinion or the unreported opinion in Ferrell, despite the parties’
discussion of them, because of the specific prohibition in Maryland Rule 1-104. Whatever
reliance either party places on those opinions, and whatever resemblance our analysis bears
to theirs, neither played a role in our analysis. See Nicholson v. Yamaha Motor Co., Ltd.,
80 Md. App. 695, 717 n.5 (1989)).
                                              23
sense.’” Coroneos v. Montgomery Cnty., 161 Md. App. 411, 424 (2005) (quoting Bd. of

Physician Quality Assur. v. Mullan, 381 Md. 157, 168 (2004)).

       We see no ambiguity about the purpose of this statute: by its very terms, it defines

and limits the compensatory damages value of pets—which the law always have treated as

chattel (not cattle, see § CJ 11-110(a)(3)(ii))—“[i]n the case of the death of a pet” or “[i]n

the case of an injury to a pet.” CJ § 11-110(a)2)(i) and (ii). Whether or not we might agree

with the decision to value pets for these purposes entirely in terms of market value or vet

bills, or with the dollar figure the General Assembly chose, the alternative is complicated,

unpredictable, and potentially awkward. The common law normally doesn’t distinguish

one form of physical property from another—if a tortfeasor damages another’s personal

property, the victim recovers its economic value. It is not at all uncommon for there to be

a gap between a good’s economic value and its value to its owner—a low-value piece of

artwork or china, for example, might be priceless in sentimental terms because it came

from a favorite relative—but the ultimate (and recoverable) economic value of these and

most other forms of property can be measured objectively, and juries can resolve any

factual disputes as to the final value figure. But how does one value a pet? Is a mixed-

breed or rescue dog worth less than one with a champion pedigree? Is an older dog worth

less than a younger one? Is a dog worth more because it comes from a family with young

children, who now have lost their pet? Should juries be in the business of determining

whether a dog was a “good dog” or a “bad dog,” whether a dog was well-trained or did



                                             24
tricks, projecting a dog’s life expectancy, and putting dollar values on the difference? The

General Assembly decided they shouldn’t be.

       Although we don’t need it for interpretive purposes, the legislative history of CJ §

11-110 bolsters this point. When the General Assembly first passed it in 1989, see 1989

Md. Laws ch. 594, its stated purposes were to “establis[h] a certain method for the

measurement of damages for an injured pet,” “and defin[e] a term.” The legislation was

introduced to “correct” what some viewed as an anomalous result in a civil case, Davis v.

Gary, that involved a plaintiff whose family pet, a mixed-breed dog valued at no more than

$250, suffered injuries after being attacked by the defendant’s Bloodhound. The plaintiff

sought to recover veterinary expenses that totaled nearly $2,000, and even though the

plaintiff prevailed in district court, the court awarded her only $250. The circuit court

affirmed and increased the award to $600.13 (The Court of Appeals denied the plaintiff’s

subsequent petition for certiorari.) The statute has been amended twice since, to increase

the damages cap and to provide some additional specificity. In 1999, a new section

clarified that “pet” did not include livestock, and recoverable damages increased from

$2,500 to $5,000. 1999 Md. Laws, Chap. 399. And in 2005, the statute added the term




13
  Most likely, the trial court awarded $250 as the fair market value of the dog, see, e.g.,
Bastion v. Laffin, 54 Md. App. 703, 714 (1983) (defining “[t]he measure of damages for
tortious injuries to personal property” as “the lesser of the difference between the value of
the property immediately before the harm has been done and its value immediately
thereafter or the reasonable cost of repairs”), and it may be that the circuit court simply
viewed that calculation differently.

                                             25
“compensatory damages,” defined it, altered the language of CJ § 11-110(b) to impose

liability affirmatively for compensatory damages on one who “tortiously causes” the injury

to a pet, and changed the damages limitation to $7,500. 2005 Md. Laws, Chap. 250.14

       All this means, though, is that the General Assembly limited the extent of a

tortfeasor’s liability for the tortious injury he causes to a pet. This statute does not, and

cannot, alter the fundamental nature of the underlying (in this case, constitutional) tort.

Nor does it limit a victim’s overall recovery for a tort that includes, but isn’t limited to,

damage to a pet for vet bills up to $7,500. A far-fetched example illustrates the point.

Suppose that someone distractedly (and thus negligently) drove his car into the wrong

driveway, crashed into his next door neighbor’s garage, smashed the garage door and the

car just inside it, and injured the neighbor’s rabbit, who lived in a hutch along the garage

wall. The Deputy’s theory of CJ § 11-110 would limit the neighbor’s recovery to the

bunny’s vet bill and preclude any recovery for the much greater damage to the neighbor’s

car or house. That cannot be the result the General Assembly intended for that hypothetical

or for this case.




14
   Although the bill file from 2005 contains some reference in background information to
certain out-of-state cases that permit recovery of non-economic damages for injury or death
of a pet, the purposes of the bill do not make reference to recovery of such damages. A
letter from the Attorney General’s Office discussing the effect of the bill characterizes the
change to the law as improving it by permitting an owner to recover “both the fair market
value of the pet before death and the reasonable and necessary cost of veterinary care.”
                                              26
       The argument becomes even more untenable when we bring it back to this case. On

the count at issue, the Jenkinses alleged that Deputy Brooks violated their rights under

Articles 24 and 26 of the Maryland Constitution when, acting with gross negligence, he

used excessive force and shot Brandi. They alleged more than one form of damage from

the Deputy’s actions, and the law entitled them to recover more than just property damage.

At the time CJ § 11-110 was enacted, the law of constitutional torts was only just

developing,15 and we see no suggestion (nor does Deputy Brooks point us to any) that the

legislature intended to limit recovery for constitutional torts, or any others for that matter,

more broadly than the pets-as-property damage limitation we see on the face of the

language.16 So the trial court was correct to reduce the Jenkinses’ recovery for Brandi’s




15
   In the context of excessive force claims against law enforcement officers, “the concept
of a ‘constitutional tort’ first entered the American landscape in Bivens v. Six Unknown
Agents of the Federal Bureau of Narcotics,” 403 U.S. 388 (1971), T. Hunter Jefferson,
Constitutional Wrongs and Common Law Principles: The Case for Recognition of State
Constitutional Tort Actions Against State Governments, 50 Vand. L. Rev. 1525, 1529
(1997), the body of law really only began to emerge in the eighties and nineties. See id. at
1534-35; see also Widgeon v. Eastern Shore Hosp. Center, 300 Md. 520 (1984)
(recognizing that where “individual rights, such as those protected by Article 26, were
preserved by a fundamental document . . . a violation of those rights generally could be
remedied by a traditional action for damages.”).
16
   Coincidentally, in the 1989 legislative session, House Bill 364 proposed to add a
provision to the Maryland Tort Claims Act that “would have provided that ‘[i]mmunity is
not waived’ under the [MTCA] for ‘any state . . . constitutional claim.’ In the course of
the bill’s legislative process, this provision was amended out. Ultimately House Bill 364
did not pass.” Ritchie v. Donnelly, 324 Md. 344, 374 n. 14 (1991). So although the concept
of constitutional torts was surely out there, the history of CJ § 11-110 suggests no such
awareness of their effect in that context.
                                              27
veterinary bills from the original $20,000 award to the total of $7,500. But nothing about

CJ § 11-110 vitiated their existing right to recover, on appropriate proof, whatever non-pet

damages they could prove, including their non-economic damages, for the Deputy’s

grossly negligent violation of their constitutional rights. Put another way, if the Deputy’s

bullet had missed Brandi, entered the house, and hit an expensive china vase sitting on the

mantle, there would be no doubt that the Jenkinses could recover the economic and non-

economic damages they could prove. Because pets are property, CJ § 11-110 defines their

property value, but it cannot rationally be read to cabin a grossly negligent official’s total

liability based on the fortuity that he shot a pet rather than something inanimate.

       We express no views on CJ § 11-110’s reach in other circumstances, such as

whether it reasonably would be construed to cover veterinary malpractice cases, product

liability cases such as Ferrell, or other similar situations. We hold only that it does not

limit the Jenkinses’ total recovery for the constitutional tort to the capped value of their

pet’s vet bills.17




17
   We note in passing that the Stanley case doesn’t change the outcome here. Although the
Stanley court did apply the statute, the injuries there were “tortious” in the classic sense—
injuries to a dog because of the dangers allegedly posed by the defendant’s product, where
the plaintiff proceeded on claims in negligence, strict liability, and fraud. Id. at 768. The
court pointed out as well that CJ § 11-110 did not limit the plaintiff’s damages on her
implied warranty, unjust enrichment, and Maryland Consumer Protection Act claims. Id.
(It did hold that she could not recover non-economic damages under these claims.)

                                             28
              2.     Mental anguish damages under Counts 3 and 5.

       Next, Deputy Brooks appeals the award of damages in the shooting incident under

Count 3 (Trespass to Chattel) and Count 5 (Article 24 Violation), arguing that the trial

court should not have denied his Motion for Judgment on the Jenkinses’ claim for mental

anguish damages relating to the shooting. Maryland Rule 2-519 provides that “[a] party

may move for judgment on any or all of the issues in any action at the close of the evidence

offered by an opposing party” and that the “moving party shall state with particularity all

reasons why the motion should be granted.” Md. Rule 2-519(a). We review the circuit

court’s decision de novo. Thomas v. Panco Mgmt. of Md., LLC, 423 Md. 387, 393-94

(2011). “‘[W]here the evidence is not such as to generate a jury question, i.e., permits but

one conclusion, the question is one of law and the motion must be granted.’” Ayala v. Lee,

215 Md. App. 457, 467 (2013) (quoting Address v. Millstone, 208 Md. App. 62, 80 (2012),

cert. denied, 430 Md. 646 (2013)). On the other hand, the trial court should deny a motion

for judgment “if, from the evidence adduced that is most favorable to the plaintiff, a

reasonable finder of fact could find the essential elements of the cause of action by a

preponderance standard.” DeMuth v. Strong, 205 Md. App. 521, 547 (2012).

       Deputy Brooks argues that the Jenkinses could not recover “for mental-anguish type

damages for tortious injury to property in Maryland in the absence of fraud, malice, or

other like motives.” (Emphasis added.) Citing Exxon Mobil Corp. v. Albright, 433 Md. 303

(2013), he claims that the facts here do not constitute any “extenuating circumstances” that

could fall under the “other like motives” umbrella. The Jenkinses counter with two

                                            29
arguments: first, that the gross negligence that the jury found qualifies as an “other like

motiv[e],” and second, that this limitation on emotional damages doesn’t apply in any event

because they sought recovery not simply for witnessing the injury to Brandi, but for the

harm done directly to them based on the violation of Article 24.

       First, we disagree with the Jenkinses that the “other like motives” analysis under

Exxon and earlier cases applies here (although we will discuss it below when we address

the trespass claims). Cases using this framework involved claims relating to real property,

see, e.g., Dobbins v. Wash. Suburb. Sanitary Comm’n, 338 Md. 341 (1995); Wolf v. Levitt

& Sons, Inc., 267 Md. 623 (1973), and we are not aware of any cases that apply the rule to

a claim involving trespass to chattel (i.e., trespass to personal property). And it is not

obvious that it should apply—a trespass to chattel is more like conversion than a trespass

to real property. See, e.g., Darcars Motors of Silver Spring, Inc. v. Borzym, 150 Md. App.

18, 41 (2003) (remarking upon the “difference in degree between a more serious

conversion of property and a less serious trespass to property”), aff’d, 379 Md. 249 (2004).

       Second, however, the Jenkinses were entitled to recover non-economic damages in

connection with their constitutional claim. Beyond the trespass to chattel claim, the jury

also found that Deputy Brooks acted with gross negligence in violating the Jenkinses’

constitutional rights. See Widgeon v. Eastern Shore Hosp. Ctr., 300 Md. 520, 537-38

(1984) (holding that “where an individual is deprived of his liberty or property interests in

violation of Articles 24 and 26, he may enforce those rights by bringing a common law

action for damages”); see also Prince George’s Cnty. v. Longtin, 419 Md. 450, 482-90

                                             30
(2011) (affirming a $6.2 million verdict in favor of an arrestee whom police had held for

eight months in spite of possessing exculpatory DNA evidence); Espina v. Prince George’s

County, 215 Md. App. 611, 657 (2013), cert. granted, 438 Md. 132 (May 15, 2014)

(holding that plaintiff could recover for an Article 24 claim even though the jury had found

that a police officer was not guilty of assaulting the victim). It may be that the jury awarded

more damages because Brandi is a beloved family dog rather than an inanimate object, but

that doesn’t define the nature of the claim. Cf. Brown v. Muhlenberg Twp., 269 F.3d 205,

218 (3d Cir. 2001) (concluding that Pennsylvania law would allow recovery for intentional

infliction of emotional distress where police officer fired five rounds into owner’s dog,

reasoning that “in such cases, the malicious behavior is directed to the owner as well as to

the pet, with the potential for serious emotional injury to the owner being readily

apparent”). The jury had the opportunity to view Deputy Brooks, and Brandi coming

toward him, for what even the Deputy concedes was a full eight seconds, and found

affirmatively that Deputy Brooks acted with gross negligence. That finding entitled the

Jenkinses to seek and prove noneconomic damages.

       C.     The Trial Court Did Not Err In Declining To Reduce The Verdict
              On The Shooting-Related Claims.

       The Deputies contend that the damages the jury awarded for the shooting were

grossly disproportionate to the amount of medical care the dog received (they contend that

there was a “more than 30 to 1 ratio” between the $200,000 award and the $6,100 veterinary




                                              31
care bills).18 The Jenkinses respond that the jury arrived at a reasonable award in light of

all the evidence and that the Deputies cannot justify a reduction. We review a trial court’s

decision to reduce a jury verdict (or not) for an abuse of discretion. Owens-Illinois, Inc. v.

Hunter, 162 Md. App. 385, 415 (2005). Maryland Rule 2-533 gives the trial court broad

discretion, and “it is for the trial judge to determine whether a verdict “shocked his

conscience,” was “grossly excessive,” or merely “excessive.” And the Jenkinses are

correct that the bar is a high one:

              [A]ll of these formulae mean substantially the same thing, . . .
              that the damages are “such as all mankind must be ready to
              exclaim against, at first blush,” being used to indicate the trial
              judge should extend the fullest consideration possible to the
              amount returned by the jury before it concludes that it shocks
              his conscience, is “grossly excessive” or is “excessive.”

Conklin v. Schillinger, 255 Md. 50, 69 (1969) (citations omitted).




18
  We assume that the Deputies have borrowed from Owens-Illinois v. Hunter, 162 Md.
App. 385, 415 (2005), in which we noted that “one of the factors judges may consider in
evaluating remittitur motions is the proportional relationship between noneconomic
personal injury damages awarded and the compensatory damages deriving from the same
injury.” Id. (citing Conklin v. Schillinger, 255 Md. 50, 70 (1969)).

       Even so, the Deputies’ ratio argument does not withstand closer mathematical
scrutiny. The jury awarded each plaintiff $100,000 in non-economic damages and $10,000
in economic damages, so the ratio from the jury’s perspective was only ten to one. The
Deputies only get to their ratio figure by weighing the combined non-economic damages
awarded to both plaintiffs against the single post-remittitur economic damages amount,
which seems artificially skewed.
                                            32
        Against that standard, we disagree with the Deputies that the $200,000 verdict was

excessive.19 The Jenkinses presented not just testimony, but also videotape evidence of

what took place:

      The videotape shows Mr. Jenkins visibly upset, and Mrs. Jenkins holding Brandi
       and crying.

      Mr. Jenkins testified that he feared Brandi was going to die, and her cry on the way
       to the vet “was something I never heard in my life, and . . . my wife’s still
       hysteric[al], . . . I was hopin’ that that dog wouldn’t pass away in my wife’s arms.”

      Brandi had bandages on her shoulder that had to be changed every three to four
       hours for about ten days. (Mrs. Jenkins could not change the bandages because, as
       Mr. Jenkins implied, it was too upsetting for her.) She required constant attention
       during her recovery to keep her calm and keep her staples and drainage tube from
       coming out.

      Mr. Jenkins testified that the family’s “lifestyle was changed. We . . . pretty much
       stayed home all the time to try and make sure . . . [Brandi] was getting attention that
       she needed.”

      Brandi continues to be “very nervous and anxious,” keeping the Jenkinses up at
       night even at the time of trial.

      Mr. Jenkins testified that now when people come to his door, he and his wife become
       “jittery and nervous,” and as he put it, “we kind of feel that we’re little prisoners in
       our own little area here now.”

      Mrs. Jenkins testified to the fear she felt at the time of the shooting, both because
       she was “terrified” that Deputy Brooks was going to shoot her husband and because
       she was afraid her husband was going to die.




19
  Although this argument went to the entire verdict, we address it only as it relates to the
shooting because, as we discuss next, we are reversing the judgment on the trespass to
property claim.

                                              33
      Mrs. Jenkins also testified to the difficult ride to the vet, and the fact that she thought
       of Brandi as “part of [the] family.” She testified to the disruption of the family’s
       routine during Brandi’s recovery because of the logistics of having to change her
       dressing and how upset she was at seeing Brandi’s condition.

      After the shooting, Mrs. Jenkins began to have panic attacks, which she’d had before
       but subsided. She testified that she would move if she could, because she relives
       the incident daily when she pulls into the driveway. As she put it, she no longer
       feels at home.

The jury concluded from the evidence that Deputy Brooks had acted with gross negligence

and awarded damages accordingly. The trial judge explained after lengthy post-trial

argument that she knew of no case with similar circumstances that would have justified

reducing this verdict, and the Deputies have not identified one (nor has our research

unearthed any). We agree with the court that it was for the jury to make the determination,

that it had ample evidence of the damage that the Jenkinses suffered, and that permitting

remittitur “would just open up every jury verdict to . . . saying [that it was . . . ] just not

warranted by the evidence.” The court properly exercised its discretion in declining, under

the circumstances, to substitute its judgment for the jury’s.20




20
  We also find that the trial court also did not improperly conflate the constitutional claims.
The Deputies argue that the court allowed the jury to consider a claim under Articles 24
and 26 for the shooting, when it should only have permitted it under Article 26. We agree
that an Article 26 claim could properly have been brought, but Article 24 permits a claim
for excessive force too. See Espina, 215 Md. at 654 (citing Graham v. Connor, 490 U.S.
386 (1989)).
                                               34
       D.     The Deputies Were Immune To Suit For Constitutional Trespass
              And The Jenkinses Were Not Entitled To Mental Anguish
              Damages For Common Law Trespass.

       Finally, Deputies Brooks and Rector appeal the award of damages for common-law

and constitutional trespass. To recap, the jury found gross negligence on the part of both

Deputies under the common-law trespass claim (Deputy Brooks: Questions 7-9 (Count 2);

Deputy Rector: Questions 21-23 (Count 2)), and liability but no gross negligence or malice

under the constitutional claim (Deputy Brooks: Questions 4-6 (Counts 6 and 7); Deputy

Rector: Questions 18-20 (Counts 6 and 7)). The Deputies argue first that because the jury

found no malice or gross negligence in the context of the constitutional trespass claim, they

were immune from liability on those claims; and second, the Jenkinses were not entitled to

recover mental anguish, pain, and suffering damages in connection with the remaining

trespass claim, which arose at common law. The Jenkinses respond that because the

Deputies argued for a verdict sheet that allowed the jury to award damages for the trespass

claims in the aggregate, and not by count, they cannot now challenge the generality of the

resulting verdict. They also argue that the Deputies failed to preserve any argument

regarding lack of damages for appellate review.

              1.     The Deputies are not liable personally for constitutional
                     trespass.

       We agree with the Deputies that once the jury found that they acted without malice

or gross negligence, the MTCA immunized them from personal liability on the Jenkinses’

constitutional claim for entry into the home. Ford v. Baltimore City Sheriff’s Office, 149


                                             35
Md. App. 107, 120 (2002).         A State employee “acting within his or her scope of

employment and without malice or gross negligence is immune from suit,” id. (citing CJ

§ 5-522), and the jury resolved that threshold mental state question (which we agree the

court properly submitted to the jury, although it was a close call in light of the indisputably

valid arrest warrant that brought the Deputies to the house in the first place) in the Deputies’

favor.

               2.     The Jenkinses are not entitled to mental anguish or pain
                      and suffering damages for common-law trespass.

         This leaves the common-law trespass claim.          On this claim (and unlike the

constitutional trespass claim), the jury found that the Deputies acted with gross negligence.

That seems, at least at first blush, to create a potential inconsistency between the verdicts

on the constitutional and common-law trespass claims, an argument that the Deputies raise

in their briefs. But we need not resolve that possible discrepancy because the Jenkinses’

claim fails at the damages phase of the analysis.

         In Exxon Mobil Corp. v. Albright, the Court of Appeals reiterated that a plaintiff

must establish “malice, fraud, or other like motives” to recover damages for emotional

distress “attendant to property damage.” 433 Md. at 395. The Jenkinses argue that the

jury’s gross negligence finding on the common-law trespass claim qualifies as an “other

like motive” for these purposes. This matters because the jury was asked only to consider

“Non-Economic Damages (mental anguish, pain and suffering)” in connection with the

trespass claims, and the $100,000 the jury awarded to each plaintiff against each Deputy


                                              36
(a total of $400,000) fell entirely into that category. And since the jury declined to find

malice with regard to the trespass, the Jenkinses’ common law damages claim fails

altogether unless this “other like motives” concept applies and covers the Deputies’ actions.

       The Court of Appeals in Exxon cited Ford for the “other like motives” language,

but it originated in the Court’s decision in Zeigler v. F Street Corp., 248 Md. 223 (1967).21

A close look at that case suggests that although Zeigler intended to leave a door open for

some undefined category of damages premised on a trespass, it left it open a crack too

small for the Jenkinses’ claims here. The plaintiff in Zeigler owned property with her

husband that sustained considerable damage after the defendant began developing adjacent

property. The problems with the property continued unabated for many months, and Mrs.

Zeigler claimed that they led her husband to develop a nervous condition and ultimately

caused his death. Id. at 225. Her complaint initially alleged a willful trespass, but after a

hearing she ended up claiming only negligence on the part of the defendant. Id. at 225. The

trial court decided that she could not recover damages on behalf of her husband’s estate

because his death “was not a foreseeable consequence of the negligent acts of the

defendants causing damage to the plaintiff’s property.” Id. at 226.




21
  We note preliminarily that Zeigler and its progeny have applied historically to cases
where the plaintiff claims damages for emotional distress where an underlying claim
asserts damage to the real property that is the subject of the trespass. Although the Deputies
do not raise it here, we see as a preliminary hurdle one that the Jenkinses have not
overcome: they never established any damage to their property or their home in the first
place. Mr. Jenkins testified that the house was in the state they left it when they returned
from the veterinarian’s office.
                                               37
       The Court of Appeals affirmed, although it allowed for the possibility that a plaintiff

could recover for mental suffering and emotional distress flowing from damage to property

without a predicate physical injury. The Court qualified that possibility, though, by noting

that “ordinarily, there can be no recovery for mental suffering, resulting from damage done

to property.” Id. at 226 (emphasis added) (citations omitted). Quoting the then-current

version of Corpus Juris Secondum on Damages, the Court limited mental anguish damages

for injury to property, but carved out certain cases using the language that the Court quoted

later in Exxon:

              [U]nder ordinary circumstances there can be no recovery for
              mental anguish suffered by plaintiff in connection with an
              injury to his property. Where, however, the act occasioning the
              injury to the property is inspired by fraud, malice, or like
              motives, mental suffering is a proper element of damage. It has
              been held that an injury to property alone will not support a
              recovery for fright occasioned by such injury.

Id. (emphasis added). The Court included in that catch-all category certain factual

circumstances that might justify recovery, “such as intentional conduct on the part of the

defendant that could foreseeably result in injury to the plaintiff, or conduct by the defendant

that endangered human safety.” Id.

       The Court of Appeals extended this limitation to a trespass action in Wolf v. Levitt

& Sons, Inc., 267 Md. 623 (1973), where the plaintiffs contended that employees of the

defendant trespassed onto their property in an effort to obtain information for a lawsuit

between them. Mrs. Wolf claimed she became so upset upon seeing three men standing at

her doors (she understood them to be Mr. Levitt’s employees) that she “‘fell completely

                                              38
apart,’” and her husband discovered her that evening “‘in such a state of extreme fright that

it bordered on hysteria.’” Id. at 626. The Wolfs filed suit seeking damages of $150,000,

including punitive damages, medical expenses, and loss of companionship by Mr. Wolf.

Id. at 624. The Court of Appeals held that the Wolfs had presented no evidence that could

bring their trespass claim within the language of Zeigler, and explained that the jury had

properly found a “technical trespass” that entitled the Wolfs to nominal damages only. Id.

at 630-31.

       No cases we have found, however, offer any deeper insight on what range of motives

might qualify as being “like” fraud or malice. Because there is no allegation here that

either Deputy made any “knowing misrepresentation or knowing concealment of a material

fact made to induce another to act to his or her detriment,” Black’s Law Dictionary 775

(10th ed. 2013), this turns on whether gross negligence is “like” malice, which for purposes

of the LGTCA means “an intentional act done knowingly of an improper purpose without

legal justification or excuse.” Thomas v. City of Annapolis, 113 Md. App. 440, 458 (1997).

In the context of punitive damages, malice is “conduct of the defendant characterized by

evil motive, intent to injure, ill will, or fraud.” Owens-Illinois, Inc. v. Zenobia, 325 Md.

420, 460 (1992). The Court of Appeals clarified there that “negligence alone, no matter

how gross, wanton, or outrageous, will not satisfy this standard.” Id. at 463. And more

generally, plaintiffs have not been permitted to recover for emotional injuries flowing from

negligence-level torts. See Dobbins v. Washington Sub. Sanitary Comm’n, 338 Md. 341,

345 (1995) (“[A] plaintiff ordinarily cannot recover for emotional injury caused by

                                             39
witnessing or learning of negligently inflicted injury to the plaintiff’s property” (emphasis

added).); H&R Block, Inc. v. Testerman, 275 Md. 46, 48-49 (“Maryland decisions have

generally denied compensation for mental anguish resulting from damage to property.”).

       Our opinion in Abbott v. Forest Hill State Bank, 60 Md. App. 447 (1984), also

suggests that the plaintiff must show some element of foreseeability. There, we held that

the plaintiff had to allege “either notice of . . . mental distress on the part of the defendant

or that the act was calculated to cause mental distress.” Id. at 455-56 (citing Zeigler, 248

Md. at 226). In Abbott, we considered whether a plaintiff could recover damages for

conversion after a bank wrongfully repossessed his car, and we held that emotional distress

damages weren’t recoverable for loss in property value (resulting from property damage)

because the court had already dismissed an underlying fraud claim. Id. at 456-58.

       These cases all crystallize into one straightforward principle: a plaintiff must show

an intent, i.e., an intent to deceive or an intent to harm, rather than negligence or something

“‘more akin to reckless conduct.’” Barbre, 402 Md. at 187. And although the jury found

gross negligence in this case, that finding differs in degree from a finding of negligence,

not in kind. It is impossible to know what might have driven the jury to distinguish the

constitutional trespass claim from the common-law trespass in this regard. But we do

know, and there is no dispute, that the Deputies were serving a valid arrest warrant, which

gave them a proper motive to enter the home. There was no evidence adduced at trial that

the Deputies were motivated by any intent to harm the Jenkinses when they entered the

home—to the contrary, the undisputed evidence demonstrated that the Deputies entered

                                              40
and left without causing any damage to the property. Because there was neither intent nor

damage to support the award of $400,000 against the Deputies on the common-law trespass

claim, we reverse that award.

      This decision does not, however, undermine the jury’s threshold decision that the

Deputies committed a common-law trespass. Accordingly, and because the Jenkinses did

not seek economic or actual damages for the common-law trespass, we remand with

directions that the circuit court enter a judgment for nominal damages on that claim. See

Brown v. Smith, 173 Md. App. 459, 484 & n.10 (2007) (a trespass violation entitles the

plaintiff to nominal damages, whereas an injury to the property itself would entitle the

plaintiff to compensatory damages).

                                              ***

      To summarize: we affirm the trial court’s reduction of the award of economic

damages for the shooting of Brandi, to one $7,500 award to Mr. and Mrs. Jenkins against

Deputy Brooks only; we affirm the jury’s award of $100,000 in non-economic damages

each to Mr. and Mrs. Jenkins, also for the shooting of Brandi, against Deputy Brooks only;

and we reverse the award of $100,000 to each Mr. and Mrs. Jenkins against both Deputy

Brooks and Deputy Rector—a total of $400,000—and remand for the entry of nominal

damages on the trespass claim against each.




                                           41
JUDGMENT OF THE CIRCUIT COURT
FOR FREDERICK COUNTY AFFIRMED
IN PART, REVERSED IN PART, AND
REMANDED      FOR    PROCEEDINGS
CONSISTENT WITH THIS OPINION.
COSTS TO BE DIVIDED EVENLY.




 42